DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4-9, 11, 12-14, 16-21, 23 and 24 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-9, 11 and 12, and the specie of Mordant Orange 1, sodium salt:

    PNG
    media_image1.png
    110
    227
    media_image1.png
    Greyscale
, in the reply filed on 12/9/2020 is acknowledged. 
	Examination was extended to the following compounds in the last Office action:

    PNG
    media_image2.png
    350
    485
    media_image2.png
    Greyscale
(4-(2'-carboxyphenylaza) phenol), 5-hydroxy-1- (4-sulfophenyl) -4- (4-sulfophenylazo) pyrazole-3-carboxylic acid or a salt thereof, 6-hydroxy-5- (4-sulfophenylazo)-2-naphthalene sulfonic acid or salt thereof, and  3-hydroxy-4-[(sulfonatonaphthalene-1-yl) diazenyl] naphthalene-2,7-disulfonic acid or a salt thereof.
Applicant’s amendments have overcome those rejections.
Examination is extended to the following species:

    PNG
    media_image3.png
    136
    263
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    99
    240
    media_image4.png
    Greyscale
 and the compound of co-pending application 16317209. Claim 5 is rejoined as the newly found specie 4-phenylazoaniline reads on that claim.
Claims  5, 6, 8, 9, 13, 14,16-21, 23 and 24 stand  withdrawn.
Claims 1, 2, 4, 7, 11 and 12 are under examination as they read on the species of 4-hydroxyazobenzene and 4-phenylazoaniline and the compound species of co-pending application 16317209.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 8/6/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(a2) as being clearly anticipated by Sanchez et al. (J. Photochem. And Photobiol. (1997) 105: 11-14).
Sanchez teaches the enhancement of luminol-H2O2-horsradish peroxidase chemiluminescence by compounds including 4-hydroxyazobenzene (abstract). The chemiluminescence reactions were carried out by mixing in a cuvette luminol, horseradish peroxidase and hydrogen peroxide in a buffer along with the test compounds including  4-hydroxyazobenzene (page 12, section 2.3). Figure 3 shows the enhancement of the luminescence by the various compounds normalized to a reaction not including the enhancer. 4-hydroxyazobenzene (open circles) is the most effective enhancer.
The compound 4-hydroxyazobenzene meets the limitations of claim 1 where R1  and R2 are each a 6-memberd monocyclic carbocylcic ring.  R2 is substituted by hydroxyl and R1 is substituted by R3 which is H.
Claim 1 is rejected under 35 U.S.C. 102(a)(a2) as being clearly anticipated by Diaz et al. (J. Photochem. And Photobiol. (1998) 113: 27-33).
Diaz teaches that 4-phenylazoanline is an enhancer of the chemiluminescence resulting from the reaction of  liminal-hydrogen peroxide-horseradish peroxidase  (abstract; figure 4; right graph).
The compound 4-phenylazoanline meets the limitations of claims 1 and 5 where R1  and R2 are each a 6-memberd monocyclic carbocylcic ring.  R2 is substituted by amino and R1 is substituted by R3 which is H.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16317209 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘209 are directed to a method for measuring hydrogen peroxide using a peroxidase (a specie of an oxidase) with a peroxidase accelerating agent represented by the following naphthyl compounds:

    PNG
    media_image5.png
    588
    788
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    484
    816
    media_image6.png
    Greyscale
.
The naphthyl/phenyl  compounds meet the limitations of instant claim 1 where R1 is a 10-membered carboxylic ring and R2 is a 6-member carbocyclic ring where X and Y are as recited in instant claim 1. The limitations of claims 2 where  R1 is 

    PNG
    media_image7.png
    73
    615
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    130
    469
    media_image8.png
    Greyscale

where R1 has the same functional groups as instantly claimed and R2 is 
    PNG
    media_image9.png
    100
    110
    media_image9.png
    Greyscale
where X and one X are H and the other Y is SO3H .
For the compounds having two naphthyl groups, R1 and R2 are both 10-membered carbocylcic rings with the same meanings for X and Y as in instant claim 1.
Regarding instant claim 2, the 
    PNG
    media_image10.png
    121
    212
    media_image10.png
    Greyscale
compound anticipates instant claim 2 where both rings are .
    PNG
    media_image11.png
    120
    130
    media_image11.png
    Greyscale

The compound of formula III meets the limitations of instant claim 1 where R2 is phenyl substituted by hydroxy and carboxy and R2 is phenyl or naphthyl substituted by SO3X or the urea derivative of formula 8. 
The compound of formula III also meets the limitations of claim 2 where R2 is 

    PNG
    media_image12.png
    120
    125
    media_image12.png
    Greyscale
 and R1 is 
    PNG
    media_image13.png
    140
    297
    media_image13.png
    Greyscale
.
The compound meets the limitations of claims 4, 7  and 11 for formula VI where R1 is 

    PNG
    media_image14.png
    138
    315
    media_image14.png
    Greyscale
 and R2 is 
    PNG
    media_image15.png
    135
    136
    media_image15.png
    Greyscale
and X is H.

The compound of formula III, meets the limitations of the compound of Formula 13 of claim 11 where R is SO3H.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653